Citation Nr: 9908240	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right ankle with traumatic arthritis, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from September 1964 to 
September 1967, and from November 1968 to August 1975.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran entitlement 
to an increased evaluation for his service connected 
fractured right ankle with traumatic arthritis.  The veteran 
later moved, and his case was transferred to the Boston, 
Massachusetts, RO, which issued a statement of the case in 
May, 1996.  The Boston RO also issued another rating decision 
denying an increased rating in October 1997, and a 
supplemental statement of the case in October 1997.  


REMAND

The Department of Veterans Affairs (VA) has a duty to 
assist the appellant in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1997).  The United States 
Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support his 
claim includes obtaining medical records to which he has 
referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a 
determination as to the adequacy of the record.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Therefore, in 
light of the Court's holding in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the present level of 
disability is of primary concern in claims for increased 
ratings, the Board requests evidentiary development to 
ensure that all pertinent up-to-date clinical evidence 
is obtained regarding the veteran's claim.  

The veteran has stated that he has had frequent pain, 
aching, and swelling in his right ankle.  The veteran 
has also stated that he has had difficulty walking and 
working due to his right ankle pain.  

Additionally, the veteran has asserted that his claims 
file was not available for the examiner to review in 
conjunction with his last examination in August 1995.  
The examination report states that the examiner 
initially was under the impression that the disability 
involved the veteran's back, instead of his right ankle.  
The report further states that other x-rays previous to 
the March 1995 x-ray completed at the same hospital were 
not available for review and comparison.  Furthermore, 
the examination report does not include an assessment of 
the veteran's functional ability concerning his right 
ankle, and pain associated with his right ankle.   

The Court held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that the provisions of the Rating Schedule do 
not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, 
including during flare-ups.  In addition, the Court 
stressed that, because disability of the musculoskeletal 
system is primarily the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is 
essential that the examination on which ratings are 
based adequately portray the anatomical damage and the 
functional loss with respect to all these elements.  See 
38 C.F.R. §§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court held that the provisions of 38 C.F.R. § 4.59, as 
they pertain to painful motion, must also be 
specifically addressed by the examiner.  In this regard, 
it should be noted that the veteran has stated that he 
has pain with motion involving his right ankle.  
Therefore, the examination and the readjudication 
requested on REMAND should include consideration of all 
the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 
4.59, in relation to the veteran's right ankle 
disability.  

The veteran was last examined for his right ankle in 
August 1995.  This examination did not include an 
extensive assessment of the veteran's pain or functional 
ability concerning his right ankle.  The examination 
also did not include an assessment of degenerative 
arthritis associated with the right ankle.  Considering 
these factors, it would be useful to obtain a VA 
examination that specifically addresses the pain and 
functional ability of the veteran's right ankle.  

Therefore, this case is REMANDED for the following 
additional actions:  

1.  The RO should contact the veteran 
and request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
right ankle since 1995.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the disabilities of the right ankle.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should be 
asked to determine whether the veteran's 
right ankle exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right ankle is used repeatedly over a 
period of time.  This determination 
should if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in regard to the veteran's 
orthopedic disability.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case concerning all additional 
evidence added to the record and they 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	C. W. Symanski
Member, Board of Veterans' Appeals


	Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


